Title: From Thomas Jefferson to Martha Jefferson Randolph, 18 May 1797
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


                    
                        My dear Martha
                        Philadelphia May 18. 1797.
                    
                    I arrived here in good health on the 7th. day after my departure from home, without any intervening accident and am as well as when I left home. I recieved here the inclosed letter from Mr. Pintard our Consul at Madeira who sais it was given him by one of your old convent acquaintances settled there. I suppose the letter will inform you of more particulars. We yesterday recieved the President’s speech. Till the answer shall be given in we cannot judge what work the legislature will now take in hand, nor consequently how long we shall be here. Opinions vary from 4. to 6. weeks. My next letter will give a better idea of the time of my return which will be within a week after the rising of Congress. Our affairs with France become more and more gloomy. Those of England every day more desperate. Nothing but their desperation prevents the stronger party in our government from making common cause with them. Prices of produce are at a stand. The current price of James river tobacco is 9. dollars. This information may be desireable to some of our mercantile neighbors. My love to my dear Maria. I write to Mr. Randolph on the presumption he is at Richmond. My affections are with yourself and Maria and my wishes to be with you. Continue to love me. Adieu.
                